Citation Nr: 0606028	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected spondylolisthesis at L5 to S1.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1944 to May 1946 
and from January 1947 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

This case was previously before the Board in September 2005, 
but was remanded for further development.  



FINDINGS OF FACT

1.  The service-connected low back disability is not shown to 
have been manifested by pronounced intervertebral disc 
syndrome or a functional loss due to pain consistent with 
unfavorable ankylosis.  

2.  The service-connected low back disability currently is 
not shown to be manifested by intervertebral disc syndrome 
productive of incapacitating episodes having a total duration 
of at least six weeks during a twelve month period; neither a 
separately ratable neurological deficit nor related 
unfavorable ankylosis of the entire thoracolumbar spine is 
demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected spondylolisthesis at L5 
to S1 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Code 5243 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in May 2001.  The notice included the type of 
evidence needed to substantiate the claim for an increased 
evaluation.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In the Statement of the Case, dated in April 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  The veteran was provided with all of this information 
again in a January 2005 letter.  

As the § 3.159 notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described hereinabove, cured 
the error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  For this reason, the veteran has not been 
prejudiced by the timing of the § 3.159 notices and no 
further development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded two VA 
examinations in conjunction with his claims.  

In addition, he has submitted the report of a private 
examination.  He did not identify any additional evidence in 
response to the January 2005 letter.  

The veteran was scheduled for a hearing, but failed to 
report.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of VCAA have 
been met.  


Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The record shows that service connection for 
spondylolisthesis at L5 to S1 was established in a July 1952 
rating decision.  A 10 percent evaluation was assigned for 
this disability.  This evaluation was increased to 20 percent 
in a December 1988 rating decision.  It was increased to the 
current 40 percent evaluation in a January 1991 Board 
decision.  

The service-connected disability is evaluated under the 
rating criteria for intervertebral disc syndrome.  This 
regulation has changed twice during the course of the appeal.  
The veteran was notified of these changes in the August 2003 
Statement of the Case and the September 2005 Supplemental 
Statement of the Case.  

Under the version of the rating criteria for intervertebral 
disc syndrome in effect at the time of the veteran's claim, a 
20 percent rating is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks.  

A 40 percent rating is for application for intervertebral 
disc syndrome that is severely disabling with recurring 
attacks and intermittent relief.  

A 60 percent evaluation is for application for intervertebral 
disc disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. 4.71a including 
Diagnostic Code 5293 (2002).  

As noted, effective on September 23, 2002, the provisions of 
DC 5293 were changed.  See 67 Fed. Reg. 54345- 54349 (August 
22, 2002).  

Under that new version, intervertebral disc syndrome 
(preoperative or postoperative) is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months under DC 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5293 
(2003).  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.  

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation is for application for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

An evaluation higher than 30 percent is not for application 
under the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  

Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.  

The Board notes that, under the old criteria, degenerative 
disc disease could also be evaluated under DC 5292.  DC 5292 
assigned ratings based on limitation of motion in the lumbar 
spine.  

Under that Diagnostic Code, a 10 percent evaluation was 
warranted for slight limitation of motion, a 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 40 percent evaluation was warranted for severe 
limitation of motion. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence in this case includes VA treatment records dated 
from August 2000 to January 2001.  These consist primarily of 
X-ray studies.  An August 2000 study revealed severe joint 
space narrowing of the L5 to S1 level, with grade II 
spondylolisthesis at that level.  

The November 2000 treatment records show that the veteran was 
seen for what he described to the examiner as his sciatic 
nerve pain.  He was experiencing chronic low back pain, and 
was using pain medication.  The veteran wore a back brace.  
The impression was that of chronic low back pain.  

The veteran was afforded a VA back examination in August 
2001.  He complained of having low back pain.  The pain would 
come and go, but had become worse over the years.  He 
reported flare-ups when making certain movements.  

The veteran did not use a cane, crutches or brace.  He used 
pain medication, but had never undergone surgery.  The 
veteran was able to get around, but avoided strenuous 
activity that would bother his back.  

On examination, the veteran had  forward flexion to 35 
degrees, backward extension to 0 degrees, lateral flexion to 
15 degrees bilaterally, and rotation to 15 degrees, 
bilaterally.  There was pain with all movements.  

There was no fatigue, weakness, lack of endurance, atrophy or 
spasm.  No neurological deficits were elicited.  The 
diagnosis was that of low back condition, spondylolisthesis, 
at L5 to S1.  

A December 2002 private magnetic resonance imaging study 
revealed spondylolisthesis grade I at L5 to S1, likely 
secondary to degenerative facet joint disease, moderate to 
severe degenerative disc disease at L5 to S1, and mild 
spondylosis at L3 to L4 and L4 to L5.  

The veteran underwent an additional VA examination in August 
2003.  He reported having low back pain that would come and 
go and had become worse over the years.  The intensity of the 
pain would increase with flare-ups.  

The flare-ups were precipitated with stooping, bending, 
lifting, strenuous activity and certain movements.  He had an 
uncertain gait which he believed was related to his back and 
balance problems.  The veteran used a cane to walk.  He was 
not working, was sedentary, and did not participate in 
recreational activities due to balance, gait and low back 
pain.  

On examination, the veteran's forward flexion was that of 80 
degrees out of 95, and backward extension was 0 degrees out 
of 35.  Lateral flexion was 20 degrees out of 40, 
bilaterally, and rotation was 15 degrees out of 35, 
bilaterally.  

The veteran's movement on these measurements ended at the 
point his pain began.  There was no fatigue, weakness, or 
lack of endurance, and no spasm, weakness, or tenderness.  
The veteran did not have any postural abnormalities.  

On neurological examination, the veteran had an unsteady 
gait, and hypoactive deep tendon reflexes.  Straight leg 
raising was negative.  The diagnosis was that of low back 
condition, spondylolisthesis.  

The Board finds that entitlement to an increased evaluation 
for the veteran's low back disability is not warranted under 
either the old or the new rating codes.  

In order to receive a 60 percent evaluation under the rating 
code in effect at the time of the veteran's claim, the 
veteran must have pronounced intervertebral syndrome.  
However, the August 2001 examination did not reveal any 
neurological deficits.  

The August 2003 VA examination showed only an unsteady gait 
and hypoactive deep tendon reflexes, and straight leg raising 
was negative.  Muscle spasm was not present on either 
examination.  

The veteran reported pain, but said that it would come and go 
and was precipitated with certain activities or movements, 
which cannot be equated to little intermittent relief.  In 
short, the veteran has not demonstrated the symptomatology 
required for a 60 percent evaluation under this code.  
38 C.F.R. § 4.71a, Code 5293 (2002).  

The rating code which became effective in September 2002 also 
does not provide a basis for an increased evaluation.  There 
is no indication that the veteran's back disability is 
productive of incapacitating episodes, consisting of bed rest 
prescribed by a doctor or treatment by his physician.  There 
is no description of such an episode either in the veteran's 
contentions or history, his treatment records, or the two VA 
examinations, and certainly no evidence of episodes lasting 
for a total of six weeks a year.  

In the alternative, consideration of the orthopedic and 
neurological manifestations would not result in an increased 
evaluation, because as noted above, the August 2001 
examination was negative for neurological manifestations, and 
the August 2003 examination revealed only hypoactive reflexes 
with negative straight leg raising.  Therefore, an increased 
evaluation under this version of the code is not merited.  
38 C.F.R. § 4.71a, Code 5293 (2003).  

Similarly, the current version of the rating code for 
intervertebral disc syndrome does not provide for a higher 
rating for the veteran's disability.  As noted, there is no 
evidence of incapacitating episodes, so that an increased 
evaluation under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes is not possible.  

As for the general rating formula for disease and injuries of 
the spine, there is no evidence of either favorable or 
unfavorable ankylosis of the thoracolumbar spine.  As a 
result, entitlement to an increased evaluation under this 
rating code is not shown.  38 C.F.R. § 4.71a, Code 5243 
(2005).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 pertaining to 
pain, weakness, incoordination and excess fatiguability.  
Both the August 2001 and August 2003 VA examination were 
negative for weakness, incoordination and excess 
fatiguability.  

The veteran reported pain at both examinations, but the 
August 2003 VA examination noted that the reported 
measurements for the veteran's range of motion ended where 
his pain began.  Therefore, the Board finds that these 
provisions do not provide a basis for a higher rating.  




ORDER

An increased rating in excess of 40 percent for the service-
connected spondylolisthesis at L5 to S1 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


